DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180179685 to KWON et al. (“KWON”).
Regarding claims 1-4 and 14-20, KWON (in Figs. 1 and 6, and associated text) discloses a laundry treating system comprising:
a first treating apparatus (at housing 230) including a first front panel (500) and first side panels (sides of housing 230/233), the first treating apparatus including a first drum (214) configured to accommodate first laundry therein; and
a second treating apparatus (at housing 130) disposed beneath the first treating apparatus and supporting the first treating apparatus (230), wherein the second treating apparatus includes a second front panel (40) and second side panels (sides of housing 130/131), and wherein the second treating apparatus includes a second drum (115) configured to accommodate second laundry therein,
wherein an upper end of the second front panel (40) is positioned to be vertically higher than upper ends of the second side panels (see, e.g., Figs. 1 and 6), and wherein the upper end of the second front panel contacts lower portions of the first side panels (see, e.g., Figs. 1 and 6),
wherein the second front panel includes:
a front face; and lateral bending portions extending rearward from opposite lateral ends of the front face, wherein front ends of the first side panels are vertically aligned with front ends of the second side panels, and wherein the lateral bending portion of the second front panel contacts the front ends of the first side panels and the front ends of the second side panels together (see second front panel 40 configuration in Figs. 1-2 and 6),
further comprising: a control panel (50) positioned between the first front panel and the second front panel, wherein the control panel is configured to communicate with the first treating apparatus and the second treating apparatus (see, e.g., Fig. 1),
wherein the second front panel further includes an upper bending portion extending rearward from an upper end of a front face of the second front panel (see upper portion of second front panel 40, which extends rearward from an upper end of the front face of panel 40), wherein the upper bending portion of the second front panel is located to be vertically higher than the upper ends of the second side panels (upper portion of panel 40 is shown as vertically higher than upper ends of second side panels 130 in Figs. 1-2 and 6), and wherein the upper bending portion of the second front panel supports a lower portion of the control panel (see configuration of panel 40 supporting control panel 50 in Figs. 1-2),
a laundry treating system comprising:
a first treating apparatus including a first front panel and first side panels, the first treating apparatus including a first drum configured to accommodate first laundry therein (see above); and
a second treating apparatus disposed beneath the first treating apparatus and supporting the first treating apparatus, wherein the second treating apparatus includes a second front panel and second side panels, and wherein the second treating apparatus includes a second drum configured to accommodate second laundry therein (see above),
wherein an upper end of the second front panel is located to be vertically higher than upper ends of the second side panels (see, e.g., Figs. 1 and 6),
wherein a vertical length of the second front panel (40) is greater than vertical lengths of the second side panels (see Figs. 1 and 6),
wherein the second treating apparatus further includes an upper frame (bracket 30) having (i) a frame lower end that is disposed between the second front panel and the second side panels and (ii) a frame upper end protruding upward from the second side panels (see, e.g., Fig. 6),
wherein the upper frame of the second treating apparatus is coupled to the first treating apparatus (see, e.g., Fig. 6 and ¶ [0079]),
wherein the second treating apparatus includes an upper fastening portion (see guide holes 43 and couplers 44 in Fig. 6 and associated text) that is disposed at the upper end of the second front panel and coupled to the first treating apparatus (shown in Fig. 6),
wherein the upper fastening portion is disposed to cover the upper frame of the second treating apparatus and is coupled to the first treating apparatus and the upper frame of the second treating apparatus (shown in Figs. 6-7),
wherein a lower end of the first front panel (500) is located to be vertically higher than lower ends of the first side panels (sides of housing 230), wherein the upper end of the second front panel is located in front of the first side panels (see, e.g., Figs. 1 and 6),
a laundry treating system comprising: 
a first treating apparatus including a first front panel and first side panels, the first treating apparatus including a first drum configured to accommodate first laundry therein see above); and 
a second treating apparatus disposed beneath the first treating apparatus and supporting the first treating apparatus, wherein the second treating apparatus includes a second front panel and second side panels, and wherein the second treating apparatus includes a second drum configured to accommodate second laundry therein (see above), 
wherein a lower end of the first front panel is located to be vertically higher than lower ends of the first side panels (see, e.g., Figs. 1 and 6),
wherein a vertical length of the first front panel is smaller than vertical lengths of the first side panels, and wherein an upper end of the second front panel is located in front of the first side panels (see, e.g., Figs. 1 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWON (cited above).
Regarding claim 5, KWON discloses the claimed invention including wherein the control panel includes: a bottom face facing toward the upper bending portion of the second front panel (see configuration in Figs. 2-3 and 7).  KWON further teaches various fastening portions protruding from various panels (see, e.g., the edges of panels in Figs. 2, 4, 5, and 6, such as protruding fasteners 292,290,32 and coupler 44 utilizing protruding screws), but KWON does not expressly disclose the details of the fastening of the bottom face of the control panel 50 as recited in claim 5 wherein the control panel includes: a panel fastening portion protruding downward from the bottom face of the control panel and extending through the upper bending portion of the second front panel to thereby coupling the bottom face of the control panel to the upper bending portion of the second front panel.
However, given the various edge protrusions for fastening disclosed in KWON, the position is taken that it would have been obvious at the time of effective filing to provide the bottom face of the control panel of KWON with protruding fasteners such as those disclosed at the edge of the other panels in KWON to yield the same and predictable results of providing fastening means to an edge of a control panel.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 regarding Obviousness and Duplication of Parts.
Similarly regarding claim 6, KWON discloses various fastening portions extending from ends of panels (see above) but does not expressly disclose an upper bending portion extending rearward from an upper end of a front face of the second front panel; and an upper fastening portion extending upward from the upper bending portion and coupled to the first treating apparatus.  However, such configuration is prima facie obvious for reasons of same indicated above for Obviousness and Duplication of Parts.
Regarding claim 7, KWON further discloses the upper bending portion of the second front panel being formed integral (see above and Fig. 6).  Regarding the upper fastening portion, see above for Obviousness and Duplication of Parts (note the various fastening portions of KWON are shown as integral components). 
Regarding claim 8, KWON further discloses wherein each of the first side panels (230/233) includes:
a side face; and a front bending portion extending perpendicularly from a front end of the side face (see, e.g., Figs. 4 and 6 showing such configuration of first side panels 230/233),
wherein the upper fastening portion of the second front panel is coupled to the front bending portion of each of the first side panels (see the coupling of second front panel 40 and side panel 233 in Fig. 233 in light of the Duplication of Parts rejection above).
Regarding claim 9, KWON further discloses wherein the second treating apparatus includes an upper frame (30) that is disposed between the second front panel (40) and the second side panels (131) and coupled to the second side panels, wherein an upper end of the upper frame of the second treating apparatus is located to be vertically higher than the second side panels (see, e.g., Fig. 6), and wherein the upper end of the upper frame is coupled to the front bending portion of each of the first side panels and the upper fastening portion of the second front panel (see, e.g., Fig. 6 and Duplication of Parts above).
Regarding claim 13, KWON further discloses wherein the control panel includes a control panel front face (see front face in Fig. 2 of control panel 50), wherein the upper fastening portion of the second front panel is located behind the control panel front face and coupled to the first treating apparatus (manifestly, as can be clearly seen in Fig. 3, the front face is clearly in front of the second front panel edge, and the use of an upper fastening portion would require connection behind the control panel front face).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711